     Case 1:20-cr-10136-RGS Document 392 Filed 07/03/21 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
                                        \
UNITED STATES OF AMERICA                I
                                        )
                                        )
v.                                      )No. 1:20-CR-10136 -18-RGS
                                        )
TARIK MUHAMMAD                          )



           AFFIDAVIT IN SUPPORT OF MOTION TO SUPPRESS

       I, Tarik Muhammad, do depose and state the fo l lowing :

1.     I am the defendant in the above-referen ced matter.

2.     On April 8 , 2020 , I was a front-seat passenger in a

silver Volkswagen that was being operated in Bosto n,

Massachusett s.

3.     Boston Police and Federal agents stopped t he car , and

I was ordered to exit the car at gunpoint.           I was removed

and searched.

4.     I identified myself to l aw enforcement officers , and

police continued to search me at the scene .          No contraband

or weapons were located on my person.           I was handcuffed .    I

continually questioned the reason for the detention ,

search, and arrest.       I was not provided an explanation .

5.     I could not , and did not, resist the detention or

search .    Police pulled my pants down in th e course of the

search, exposing my buttocks without my consen t.




                                    1
     Case 1:20-cr-10136-RGS Document 392 Filed 07/03/21 Page 2 of 2



6.     I was placed under arrested and transported to the

police station, at which time I was subject to a search,

and including a subsequent body cavity search, also without

my consent.

7.     This paper is filed to preserve my rights under the

United States Constitution, and is not intended to be a

full or complete statement of all facts that occurred that

day.



Signed this   27     day of June 2021 under the pains and

penalties of perjury.




Tarik Muhammad




                   Certificate of Service
I hereby certify that this document filed through the ECF
system will be sent electronically to the registered
participants as identified on the Notice of Electronic
Filing (NEF) on July 3, 2021.
/s/ Austin Tzeng, Esq.
AUS TIN TZENG, ESQ.




                                   2
